                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

MICHAEL FRIEND                      :
  plaintiff,                        :
                                    :
                                    :
v.                                  : Civil No. 3:18-CV-1736(AVC)
                                    :
                                    :
CITY OF NEW HAVEN POLICE            :
DEPARTMENT, et al.,                 :
  defendants.                       :

        RULING ON THE DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

        This is an action for damages brought pursuant to 42 U.S.C.

section 1983,1 to redress alleged violations of the plaintiff’s

First and Fourteenth Amendment rights and for malicious

prosecution, arising out of the plaintiff’s arrest on April 12,

2018.    The complaint also alleges claims for failure to correct

a pattern of unconstitutional conduct and failure to train and

supervise.    The plaintiff, Michael Friend, brings this action

against Stamford police sergeant Richard Gasparino and the City

of Stamford (hereinafter “Stamford”).          Friend, Gasparino and

Stamford have filed motions for summary judgment, arguing that

they are entitled to judgment as a matter of law.            For the




1 42 U.S.C. § 1983 provides in relevant part: “Every person who, under color
of any statute, ordinance, regulation, custom, or usage, of any State . . .
subjects, or causes to be subjected, any citizen of the United States . . .
to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at
law, suit in equity, or other proper proceeding for redress.”
reasons hereinafter set forth, the plaintiff’s motion is denied

and the defendants’ motions are granted.

                               FACTS

     An examination of the complaint, pleadings, local rule 56

statements, exhibits accompanying the motions for summary

judgment and responses thereto, discloses the following

undisputed facts:

     “Friend works several different jobs, including removing

junk, and delivering food in the evenings for Grubhub and Uber

Eats.” He “has no criminal history and has lived in Stamford for

his entire adult life.”

     At all relevant times, the defendant, Richard Gasparino was

a police sergeant employed by Stamford Police Department, in

Stamford, Connecticut.

     The defendant, the city of Stamford is a municipality in

the state of Connecticut.

     “On April 2, 2018, Stamford applied to the Connecticut

Department of Transportation's highway safety office for $57,600

to pay for a project entitled "FY 2018 DDHVE," standing for

"Distracted Driving High Visibility Enforcement."   The

enforcement effort was “intended to enforce the law prohibiting

the use of cell phones while driving to reduce motor vehicle

collisions.”   Stamford “sought to stage the enforcement, in

relevant part, on April 12, 2018 at the intersection of Hope and

                                 2
Greenway Streets,” in Stamford, Connecticut. The DOT approved

the request.2

      On April 12, 2018, at approximately 4 p.m., Stamford

police, including Gasparino, conducted the distracted driving

enforcement operation.      The plaintiff, Friend, saw “Gasparino

standing behind a column on the side of Hope Street watching

traffic coming north.      While watching traffic from the side of

Hope Street, Gasparino was radioing ahead to his colleagues

whenever he alleged a driver to have been using a cell phone.”

      Friend “objected” to the manner in which police were

conducting the operation and he “wanted to alert motorists to

the fact that the police were up ahead.” Friend made a sign that

read “Cops Ahead.” He “displayed the sign while standing on the

sidewalk, 2 blocks from the defendants’ operation.”            Gasparino

“approached . . . Friend and took the sign from him.” Gasparino

told Friend that he was “interfering with our police

investigation.” Friend also states that Gasparino told him he

should “leave the spot where he was standing.” Stamford denies

this fact.    Both of the defendants state that Gasparino told

Friend not to come back with another sign and if he did, he


2 “Stamford’s request promised to conform with the Department’s requirement
that stings ‘take place during daylight hours,’ and that participating police
agencies “take part in earned media activity related to DDHVE.” Such
“[s]uggested media activities included ‘[h]osting a kick-off press event,’
‘[c]onducting ride-alongs or interviews with media at enforcement locations,’
and ‘[n]otification of media outlets through the use of interview
opportunities, press releases, and media advisories.’”

                                      3
would be arrested.   During this confrontation, Friend asked

questions about Gasparino, “asked [] Gssparino why he was

scowling at him; why he was so angry; and why he never smiles.”

     Friend went to his vehicle to retrieve another piece of

paper so that he could make another sign.      He went to a nearby

convenience store where, according to Friend, he borrowed a

marker and made another sign that read “Cops Ahead.” He again

displayed his sign in the vicinity of the defendants’ operation.

Subsequently, an employee of the convenience store gave Friend a

larger sign that also read “Cops Ahead.”      Friend displayed the

larger sign.

     Approximately thirty minutes later, at 4:30 p.m., Gasparino

arrested Friend for “interfering” with the distracted driving

investigation.   “Gasparino thought that while Mr. Friend was

holding up his sign on the sidewalk, ‘he was tipping off

motorists and due to this officers were not observing as many

violations as they should be.’”       Gasparino charged Friend with

interference in violation of Conn. Gen. Stat § 53a-167a(a), a

misdemeanor offense.   Another officer brought Friend to the

Stamford police station.

     On April 12, 2018, while Friend was at the Stamford police

station, sergeant Steven Perrotta was working as the desk

sergeant.   Only the booking officer interviewed Friend.     He

inquired about Friend’s residence, employment, and “questions

                                  4
similar to the ones later asked of him by the bail

commissioner,” but the booking officer did not specifically

inquire whether Friend could afford bail.   Gasparino set

Friend’s bail at $25,000, without interviewing him and notified

Friend orally of the amount.   Although Friend states that

Gasparino alone set his bail, Stamford denies this fact and

states that the desk sergeant, sergeant Perrotta, “would have

reviewed the bail set by Gasparino, as was his practice.”    At

the time, Gasparino was a sergeant and was authorized to set

bail and did so “several time a week.”   Some factors he

considers are “the arrestee’s criminal history, the severity of

the charges, and ‘the way the person act[s].’”   Gasparino

testified that in this case, he considered Friend’s “actions, by

his actions on scene, and his, honestly, his personality . . .

.”   The bail commissioner has modified Gasparino’s decisions on

bail on “several” occasions.

      Friend states that he had no way to appeal this decision.

Stamford denies this fact and states that Friend could have

“request[ed] to speak with the [d]esk [s]ergeant or another

Stamford employee about the bail . . . .”

      Friend did not post the bail amount and was held at the

police station.

      In the early morning hours of April 13, 2018, at 1:30am,

the bail commissioner interviewed Friend, as is required when an

                                 5
arrestee cannot post bail. Friend states that Stamford does not

notify the bail commissioner3 if an arrestee cannot make bail.

Stamford states that the commissioner “is notified when he calls

and/or when he comes in.” “The bail commissioner calls the

police department a couple of times a night to see who is

there.” The commissioner questioned Friend concerning factors he

considers in reviewing bail, including the severity of the

crime, marital status, employment, schooling, residence,

criminal history, the nature of the offense in regard to the

arrestee’s likelihood of appearance and the arrestee’s

“character and mental condition.” The commissioner changed the

amount of bail to zero and released Friend on a promise to

appear.   Friend was released at approximately 2 a.m.

      While he was held at the Stamford police station on the

evening of April 12 and early morning hours of April 13, 2018,

Friend was not able to work his food delivery job. Additionally,

because police confiscated his cell phone when he was arrested,

Friend had to purchase a replacement phone after he was

released.



3 “The bail commissioner has the authority to override what the police officer
has set with regard to a bond. ‘That’s what [they] do, bond reviews . . . .“
A bail commissioner attends a multiple month Bail Academy before beginning
his/her job, learning in part how to use the forms they are required to use
when interviewing arrestees and reviewing bail set by the police.”   Further,
bail commissioners “regularly set[] a bond that is different than the one set
by the police throughout Connecticiut.” If a bail commissioner reviews bail
and sets a new amount that the arrestee cannot post, the arrestee has the
right to a probable cause hearing in court, within forty-eight hours.

                                      6
     Friend hired a criminal defense lawyer to defend him

against the charges arising from the April 12, 2018 arrest.

Friend attended two proceedings related to the charges.    On

April 26, 2018, Friend attended his arraignment in the superior

court.   On May 7, 2018, Friend attended a court proceeding on

the charge and the prosecutor entered a nolle prosequi.      The

court granted Friend’s motion to dismiss the charges and the

criminal proceeding against him concluded on that date.

     The parties largely dispute the procedures and standard for

setting bail in Stamford, and surrounding inquiries.   Stamford’s

written policy provides that desk sergeants set bail for

arrestees.   Friend states that “by practice, Stamford has

extended that designation to any employee with a job title of

sergeant or above, including police officers working as

sergeants in an acting capacity.”    Stamford denies this fact and

states that “[t]he ultimate duty to set bail is with [d]esk

[s]ergeants, but they may defer to others in certain

situations.”   Stamford admits that supervisors may set bail, but

states that such action is subject to review by the desk

sergeant.

     According to Friend, “Stamford does not require its

employees to interview arrestees when setting bail” and

individuals who set bail “are not required to inquire whether

arrestees can afford bail.” Friend also states that

                                 7
“[s]upervisors who set bail do not consistently review an

arrestee’s criminal history . . . .”    Stamford, for its part,

states that the deposition testimony Friend cites in support of

his statement that interviews are not required, does not support

that alleged fact.   It states that “[t]he SPD processing

officer(s) ask an individual arrested by Stamford police the

questions set out in the Prisoner Processing Questionnaire.    The

questions include, among other things, where the individual

lives, what his/her educational level is, whether he/she is

married, and if he/she is employed, the name of his/her

employer.” Stamford also denies that Friend has proper support

for the contention that supervisors setting bail to do not

regularly inquire about an arrestee’s criminal history.

     Once bail is set, Stamford police officer(s) notify an

arrestee of the bail decision and “are not required to document

the reasoning behind their . . . decision.” The parties dispute

whether desk supervisors are required to and/or regularly review

bail amounts set in the department.    Lieutenants are not

required to review bail decisions and Stamford does not evaluate

employee bail-setting performance.

     The parties also dispute the extent of training officers

receive with respect to setting bail.   Friend asserts that

Stamford does not require officers to be trained on setting bail

and that they receive “no formal training about how to set bail

                                 8
conditions.”       Friend states that officers “are not taught how to

set bail during their initial training at the police academy;

they are simply notified that they have statutory authority to

set bail.”      According to Friend, “Stamford relies on employees

to orally tell one another how to set a bond amount” and desk

sergeants are only guided by a sentence noting that they should

“set [] reasonable bonds to ensure the prisoner’s appearance in

court.”      He states that Stamford does not provide written

guidance about setting bonds “other than Procedure 120 and a

copy of a state statute.”

        Stamford states that “[t]raining of SPD officers regarding

the setting of bail starts with basic training for new recruits

at the Police Academy where they learn about the [l]aws of

[a]rrest and the processing of arrestees, and continues during

the new recruits' twelve (12) week mandatory field training.

During field training, the recruits spend time in the jail where

arrestees are processed and bail is set.”            Stamford states that

“new recruits are provided with written materials during basic

training at POSTC.”4 “After successfully completing basic

training and SPD field training, SPD recruits become Connecticut

certified police officers. Once a new recruit becomes a CT

certified police officer, they continue to learn on the job




4   “POSTC” stands for the Police Officer Standards and Training Council.

                                        9
about how bail is set.” Stamford Police Department Policy 120

“provides, in relevant part: ‘[t]he Desk supervisor shall: . . .

be responsible for setting reasonable bonds to assure the

prisoner’s appearance in court, as well as ensuring the court

set bonds are properly posted.”    Stamford does not train police

on an arrestee’s propensity to appear in court and does not keep

track of whether individuals who posted bail subsequently

appear.

     Friend submits statistics regarding arrestees arrested at

the time of his arrest and their bonds and listed offenses.

Stamford objects to these facts as hearsay and because they are

incomplete, not properly authenticated and irrelevant.

     Stamford submits that prior to Friend’s arrest, no

complaints or lawsuits were filed against it or its officers

regarding the setting of bail or bail setting procedures.

Friend does not dispute this fact, but states that it is not

“material to the City’s failure to train its employees.”

                            STANDARD

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a).

     Summary judgment is appropriate if, after discovery, the

nonmoving party “has failed to make a sufficient showing on an

                                  10
essential element of [its] case with respect to which [it] has

the burden of proof.”   Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).    The court must view all inferences and ambiguities

“in a light most favorable to the nonmoving party.”   Bryant v.

Maffucci, 923 F.2d 979, 982 (2d Cir. 1991), cert. denied, 502

U.S. 849 (1991).   The moving party has the burden “to

demonstrate the absence of any material factual issue genuinely

in dispute.”   Heyman v. Commerce and Indus. Ins. Co., 524 F.2d

1317, 1320 (2d Cir. 1975).

     “A dispute regarding a material fact is genuine ‘if

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’”   Aldrich v. Randolph Cent. Sch.

Dist., 963 F.2d 520, 523 (2d Cir. 1992) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “‘Only when

reasonable minds could not differ as to the import of the

evidence is summary judgment proper.’” Id. at 523 (quoting

Bryant, 923 F.2d at 982).    The nonmoving party cannot “‘rely on

conclusory allegations or unsubstantiated speculation’ but ‘must

come forward with specific evidence demonstrating the existence

of a genuine dispute of material fact.’”   Robinson v. Concentra

Health Servs., 781 F.3d 42, 34 (2d Cir. 2015) (citation

omitted).




                                 11
                             DISCUSSION

I. First Amendment – Counts 1 & 2

     In counts one and two, Friend alleges that Gasparino

violated his First Amendment rights to freedom of speech when he

confiscated Friend’s “Cops Ahead” sign, asked him to leave the

area and not return with another sign and arrested Friend upon

such return.

     Friend argues that he engaged in the republication of

public and truthful information and his act of holding two signs

in two locations constituted protected speech.    He avers that

Gasparino’s “speech silencing measures are content-based

restrictions on expression” “are presumptively invalid” and

“must meet strict scrutiny.”   Specifically, Friend argues that

he may not be punished for his dissemination of public

information on a matter of public concern, absent furtherance of

“a state interest of the highest order” and a narrowly tailored

punishment.    He notes that police officer performance of their

duties represents a public concern and argues that the

government interests of “not having to address Friend’s protest”

and/or “not observing as many violations” are not sufficiently

compelling. He states that Gasparino’s punishment was not

“narrowly tailored” as it prevented Gasparino from republishing

lawfully obtained public information.     Friend points out that

his speech “was more closely tailored to reducing distracted

                                 12
driving than was Gasparino’s speech-silencing.”   He states that

“no court has ever held that punishment for speech repeating

information already available to the public was narrowly

tailored.”

     Gasparino argues in opposition, and in his own motion for

summary judgment, that Friend “was not arrested for expressing

any opinion or message related to a matter of public

significance.”   He states that his act of seizing the sign and

warning Friend not to return with another sign was “narrowly

tailored” action with the aim of accomplishing the important

government interest of continuing a traffic safety operation and

ultimately saving lives.   Gasparino notes that “[a]t the heart

of this case is whether [Friend’s] attempt to hinder this

initiative trumped the law enforcement effort to improve highway

safety without interruption.”   With respect to Friend’s argument

that his speech was “content-based,” Gasparino points out that

his “Cops Ahead” sign did not discuss a topic or idea or express

an opinion.   It was, according to Gasparino, “of little, if any,

public concern.”   Gasparino states that not permitting Friend to

display his sign in the area he sought to display it did not

“chill” any speech protected by the First Amendment and any

effect on Friend’s speech was “de minimus.”

     In his reply and his opposition to Gasparino’s motion,

Friend argues that his content-based speech warrants strict

                                13
scrutiny.    Specifically, he states that his “expressive conduct”

was “intended to convey a particularized message.”    He states

that his “message was plainly understood by those who viewed it,

including Gasparino, who objected to the message conveyed.”      He

states that Gasparino’s act not permitting Friend to stand near

the traffic operation fails to pass strict scrutiny because his

speech actually “reduc[ed] the law breaking itself” which “is

more important than letting it carry on so as to generate

ticket-writing opportunities.”   Friend states that although he

was free to display his sign elsewhere, any such display would

not carry the message Friend was trying to relay; a warning

about that particular police enforcement operation.    He also

notes that his is a direct First Amendment violation, not one

for retaliatory behavior and, therefore, he need not prove that

Gasparino acted with a “purpose.”

     “The First Amendment protects against government regulation

and suppression of speech on account of its content.   Content-

based speech restrictions are subject to ‘strict scrutiny’—that

is, the government must show that the regulation at issue is

narrowly tailored to serve or promote a compelling government

interest.”   U.S. v. Caronia, 703 F.3d 149 (2d Cir. 2012)

(internal citations omitted).    “In order to narrowly tailor a

law to address a problem, the ‘government must curtail speech

only to the degree necessary to meet the particular problem at

                                 14
hand,’ and the government ‘must avoid infringing on speech that

does not pose the danger that has prompted regulation.’”    Green

Party of Connecticut v. Garfield, 616 F.3d 189, 209 (2d Cir.

2010) (quoting Fed. Election Comm'n v. Mass. Citizens for Life,

Inc., 479 U.S. 238, 265 (1986)).     “The government must prove

that there is no ‘less restrictive alternative’ to the law in

question, for ‘[i]f a less restrictive alternative would serve

the Government's purpose, the legislature must use that

alternative.’” Id. (quoting United States v. Playboy Entm't

Group, Inc., 529 U.S. 803, 813 (2000)).

     In this case, it is questionable whether Friend’s act of

holding a “Cops Ahead” sign a few blocks from a location in

which officers were stopping distracted drivers, rises to the

level of expression of an opinion related to a matter of public

significance.   Although Friend states that he “objected to the

way [police] were issuing tickets,” no where does Friend state

how such issuance was unlawful or improper.    While he makes

reference to the procedure by which Gasparino stood “behind a

column” and “radio[ed] ahead to his colleagues whenever he

alleged a driver to have been using a cell phone,” he never

discusses how this procedure was unfair to individuals driving

by or was a deviation from normal police procedure.    His signs

did not discuss a topic or express his opinion on it.    The court



                                15
agrees with Gasparino that Friend’s speech was “of little, if

any, public concern.”

     Even assuming that his speech was protected, however, and

was content-based, the court concludes that Gasparino’s actions

pass strict scrutiny.   Although Friend identifies the government

interest at stake as one of “generat[ing] ticket-writing

opportunities,” instead, the police department’s interest was in

saving lives by stopping distracted drivers and issuing

citations for their behavior.   More than simply writing tickets,

the police operation sought to stop and cite violators in order

to deter not only current behavior, but also future distracted

driving and, therefore, save lives.   The court concludes that

this was a sufficiently “compelling interest.”   In light of this

purpose, and Friend’s stated purpose to warn such violators

before they were detected by police, the only way in which

Gasparino could tailor punishment was to remove Friend and his

signs from the adjacent area.   The operation could only

effectively continue without Friend’s interference.   The court

acknowledges that his removal defeated the purpose of what

Friend was trying to accomplish, however there was “no ‘less

restrictive alternative,’” Fed. Election Comm'n v. Mass.

Citizens for Life, Inc., 479 U.S. 238, 265 (1986), given

Friend’s goal and the purpose of the police operation.     Had



                                16
Friend wished to complain about particular police procedures or

in general about the police, he was free to do so elsewhere.

        Friend’s cites Bartnicki v. Vopper, 532 U.S. 514 (2001),

for the Court’s observation that “it would be quite remarkable

to hold that speech by a law-abiding possessor of information

can be suppressed in order to deter conduct by a non-law-abiding

third party.”    Id. at 529-30.   In that case, however, the

referenced “non-law-abiding third party” broke the law by

providing the information at issue.    Here, the information

obtained regarding the police presence in the area, was not the

basis for the unlawful conduct at issue.    Such unlawful conduct

in this case was a violation of Connecticut distracted driving

laws.    The Bartnicki Court also noted that “there are some rare

occasions in which a law suppressing one party's speech may be

justified by an interest in deterring criminal conduct by

another, see, e.g., New York v. Ferber, 458 U.S. 747 (1982) . .

. .”    Id. at 530.

        Gasparino’s motion for summary judgment with respect to

Friend’s claim for a violation of his First amendment rights is

granted and Friend’s motion on that issue is denied.

II. Malicious Prosecution – Count 3

        Friend argues that he is entitled to judgment on his

malicious prosecution claim brought pursuant to the section 1983

and the Fourth Amendment, because he was unlawfully charged with

                                  17
Connecticut’s “interference statute,” Conn. Gen. Stat § 53a-

167a.     Specifically, Friend argues that the courts have narrowly

applied the statute to conduct involving “fighting words,” in

order to avoid constitutional infirmity.5            He states that his

conduct in this case fails to amount to a violation of the

statute and, therefore, Gasparino did not have probable cause to

arrest him.      As a result, Friend states that he is entitled to

judgment on his malicious prosecution claim.

        Gasparino argues that the line of cases Friend cites in

support of his argument all involved only verbal conduct and in

this case, Friend was arrested for his physical conduct.

Specifically, Gasparino argues that Friend “was arrested for his

physical conduct which was intended to and actually or

potentially could have hindered the officers in the course of

their duties.”       In this case, Gasparino states that he warned

Friend not to return with another sign or he would be arrested

for interference.        When Friend did exactly that, Gasparino

arrested him.       Gasparino notes that “Friend’s intentional

physical conduct . . . was within the conduct proscribed by the

statute as defined in Williams”6 and “can be inferred from his

words and actions.”



5 He cites State of Connecticut v. Williams, 205 Conn. 456 (1987) for this
proposition.
6   State of Connecticut v. Williams, 205 Conn. 456 (1987).

                                        18
     “In order to prevail on a § 1983 claim against a state

actor for malicious prosecution, a plaintiff must show a

violation of his rights under the Fourth Amendment . . . and

must establish the elements of a malicious prosecution claim

under state law.”    Manganiello v. City of New York, 612 F.3d

149, 160-61 (2d Cir. 2010) (internal citations omitted).       In

order to prove a claim for malicious prosecution in Connecticut,

the plaintiff must prove that:    “(1) the defendant initiated or

procured the institution of criminal proceedings against the

plaintiff; (2) the criminal proceedings have terminated in favor

of the plaintiff; (3) the defendant acted without probable

cause; and (4) the defendant acted with malice, primarily for a

purpose other than that of bringing an offender to justice.”

Brooks v. Sweeney, 299 Conn. 196, 210-211 (2010) (quoting Bhatia

v. Debek, 287 Conn. 397, 404-05 (2008)).     “A claim for malicious

prosecution under section 1983 requires the additional element

of ‘(5) a sufficient post-arraignment liberty restraint to

implicate the plaintiff’s Fourth Amendment rights.’” Perez v.

Duran, 962 F. Supp. 2d 533, 540 (S.D.N.Y. 2013) (quoting Rohman

v. N.Y.C. Transit Auth. (NYCTA), 215 F.3d 208, 215 (2d Cir.

2000)).

     With respect to its determination of the existence of

probable cause, the “court must look at the totality of the

circumstances.”     Marchand v. Simonson, 16 F. Supp. 3d 97,

                                  19
110 (D. Conn. 2014) (quotation marks and citation omitted).

“Probable cause to arrest exists when the authorities have

knowledge or reasonably trustworthy information sufficient to

warrant a person of reasonable caution in the belief that an

offense has been committed by the person to be arrested.” Golino

v. City of New Haven, 950 F.2d 864, 870 (2d Cir. 1991).

Similarly, “under Connecticut law, probable cause comprises such

facts as would reasonably persuade an impartial and reasonable

mind not merely to suspect or conjecture, but to believe that

criminal activity has occurred.”     Weinstock v. Wilk, 296 F.

Supp. 2d 241, 246 (D. Conn. 2003), adhered to on

reconsideration, No. 3:02CV1326(PCD), 2004 WL 367618 (D. Conn.

Feb. 25, 2004).   “‘In determining whether the necessary quantum

of evidence existed to support a finding of probable cause, . .

. the [c]ourt must consider those facts available to the officer

at the time of the arrest.’” Goff v. Chivers, 2017 WL 2174404

(D. Conn. May 17, 2017) (quoting Reese v. Garcia, 115 F. Supp.

2d 284, 290 (D. Conn. 2000)). “[I]f probable cause existed for

the arrest, the plaintiff[] cannot satisfy the elements of . . .

a malicious prosecution claim under § 1983.”    Shattuck, 233 F.

Supp.2d 301, 307 (D. Conn. 2002).

     With respect to the probable cause element, the court must

address whether there was sufficient probable cause to arrest



                                20
Friend for a violation of Conn. Gen. Stat. § 53a-167a.7                In State

of Connecticut v. Williams, 205 Conn. 456 (1987), the

Connecticut supreme court addressed the constitutionality of

section 53a-167a.        The court “interpret[ed] § 53a–167a to cover

some acts of verbal resistance as well as acts of physical

resistance.”       The court noted that “[a]lthough the statute does

not explicitly define the nature of the acts that fall within

its ambit, ‘resistance,’ as commonly understood, encompasses

both verbal and physical conduct.”            Id. at 471.8    “To avoid the

risk of constitutional infirmity,” the court construed “§ 53a–

167a to proscribe only physical conduct and fighting words that

by their very utterance inflict injury or tend to incite an

immediate breach of the peace.”           Id. at 473 (internal quotations

and quotation marks omitted).           The court recognized that “the

statute confines its scope to conduct that amounts to meddling

in or hampering the activities of the police in the performance

of their duties.”        Id. at 471.

        In Goff v. Chivers, 2017 WL 2174404 (D. Conn. May 17,

2017), this court recognized that “[a] third manner of violation

of the statute has emerged in the case law since Williams was


7 Section 53a-167a provides that “[a] person is guilty of interfering with an
officer when such person obstructs, resists, hinders or endangers any peace
officer, special policeman appointed under section 29-18b or firefighter in
the performance of such peace officer's, special policeman's or firefighter's
duties.”
8   The court also recognized the intent element of the statute.   Id. at 472.

                                        21
decided; that is, failure to comply with a direct order of a

police officer under certain circumstances.”   Id. at *8 (citing

Acevedo v. Sklarz, 553 F. Supp. 2d 164, 168 (D. Conn.

2008) (recognizing that “it is that refusal” to comply with an

officer’s request “that hinders or impedes the course of the

investigation of the defendant or the performance of the

officer's duties.” (citation omitted)); see also Torlai v.

LaChance, 2015 WL 9047785, *8 (D. Conn Dec. 15, 2015).

     The court concludes that based on the undisputed facts,

Gasparino had probable cause to arrest Friend for interference,

in violation of Conn. Gen. Stat. § 53a–167a.   Gasparino warned

him not to return with another sign or he would be arrested for

interfering with the distracted driving operation.   That is

precisely what Friend did.   He was not arrested for verbal

conduct, but rather for his physical conduct in returning to the

scene, in direct contravention of Gasparino’s instructions.

There can be no doubt that his conduct was intentional.    This

conduct “amount[ed] to meddling in or hampering the activities

of the police in the performance of their duties.”   Id. at 471.

Specifically, Friend was preventing the police from conducting

effective enforcement of distracted driving violations by

warning drivers of the presence of police officers in the

vicinity.   Based on the existence of probable cause to arrest,

Friend cannot prove his malicious prosecution claim against

                                22
Gasparino.   Therefore, Friend’s motion for summary judgment is

denied and Gasparino’s motion is granted on this issue.

III. Due Process and Equal Protection – Counts 4 & 5

     Friend next asserts claims against the city of Stamford in

count four (violation of his right to procedural due process)

and count five (substantive due process and equal protection).

He argues that Stamford is liable for a violation of his

constitutional rights based on its unlawful procedure for

setting bail.   Specifically, Friend points out that because

Stamford designates police supervisors with the power to set

bail, such supervisors are “policy-makers” for purposes of the

Monell analysis.   Friend states that the city “maintains

unconstitutional practices” with respect to setting bail and

failed to properly train its employees “on how to

constitutionally set bail.”   He argues that Stamford’s

“longstanding custom of unconstrained bail-setting . . . ,”

includes a failure to interview arrestees or review

documentation and a failure to train or provide sufficient

guidance to employees regarding setting a proper amount of bail.

     Stamford argues in opposition, and in support of its own

motion and reply, that there is “no evidence of an aberrant

‘custom’ which led to the alleged constitutional violation.”

Stamford clarifies that the desk sergeants are responsible for

setting bail, although they may defer to a sergeant or other

                                23
officer.    It states that “Gasparino did not have policymaking

authority” for purposes of the Monell analysis.            Stamford avers

that the city does train its employees regarding bail during its

basic training of new recruits and through on-the-job training,

and has a policy for setting bail that includes interviewing

arrestees.    It states that in order to prove his claim based on

a failure to train, Friend must show a “pattern” of similar

constitutional violations, but he only points to a single

incident, that is, the alleged violation of Friend’s rights in

this case.    According to Stamford, this case does not fit into

the “narrow” line of authority recognizing a single incident

sufficient to support deliberate indifference.           It states that

Friend also fails to prove causation because if Gasparino, using

his discretion, did not follow Stamford’s policy, his actions

are not attributable to the city.9

      Friend replies that Stamford’s statements are “incorrect”

or a “mischaracterization of the evidence.”           Specifically,

Friend argues that a single act may establish a municipal policy

including a single act of a failure to train where

“unconstitutional consequences” of such failure are “patently

obvious.”    He cites Walker, 974 F.2d 293, 297-98 (2d Cir. 1992),

for the proposition that repeated complaints are not necessary.



9 Stamford also notes that any delay Friend experienced in being detained was
the result of a delay in the bail commissioner’s review.

                                      24
According to Friend, there is sufficient evidence of a failure

to train here and the act of setting bail is routine and is an

activity that proper training would make less difficult. Friend

states that Stamford fails to point to “written policies or

procedures aside from one sentence in Procedure 120.”   He states

that Stamford provides no information with respect to what

constitutes “reasonable bail,” any training takes place at the

beginning of an officer’s career, officers only receive limited

field training, and it is not clear whether the issue of setting

bail is addressed on the sergeant’s exam.   In essence, according

to Friend, officers setting bail are “left to their own devices

in determining reasonable bail . . . ,” regardless of whether

the training is labeled formal or informal.   He points out that

booking officers are not required to share information with the

officer setting bail, there is no record of the basis for the

amount set and there is no consistent review of the bail

decision.   Friend states that Stamford’s “non-policy is

municipal custom, and it alone subjects the City to liability”

and makes Gasparino a “policymaker.”

     The Supreme Court has recognized that municipalities may be

held liable under section 1983 “to be sued as ‘persons’ within

the meaning of that statute, when the alleged unlawful action

implemented or was executed pursuant to a governmental policy or

custom.”    Reynolds v. Giuliani, 506 F.3d 183, 190 (2d Cir. 2007)

                                 25
(quoting Monell v. Dep’t of Social Servs. of the City of N.Y.,

436 U.S. 658, 691, 694 (1978)).           With respect to a claim that a

municipality has failed to act, “Monell’s policy or custom

requirement is satisfied where a local government is faced with

a pattern of misconduct and does nothing, compelling the

conclusion that the local government has acquiesced in or

tacitly authorized its subordinates’ unlawful actions. . . .

Such a pattern, if sufficiently persistent or widespread as to

acquire the force of law, may constitute a policy or custom

within the meaning of Monell.”           Id. at 192 (citing Monell at

690-91).      “It follows, therefore, that a government supervisor

who fails to take obvious steps to prevent manifest misconduct

is subject to suit under § 1983 in certain, limited

circumstances.”        Id.   The second circuit has recognized that in

order to satisfy the policy or custom requirement, a plaintiff

must “(1) establish state defendants’ duty to act by proving

they should have known their inadequate supervision was so

likely to result in the alleged deprivations so as [sic]

constitute deliberate indifference under Walker;10 (2) identify

obvious and severe deficiencies in the state defendants’

supervision that reflect a purposeful rather than negligent

course of action; and (3) show a causal relationship between the




10   Walker v. City of New York, 974 F.2d 293 (2d Cir. 1992).

                                        26
failure to supervise and the alleged deprivations to

plaintiffs.”    Id. at 193 (2d Cir. 2007).

     “Courts have recognized four ways for plaintiffs to

demonstrate a ‘policy or custom’: (1) ‘a policy statement,

ordinance, regulation, or decision officially adopted and

promulgated by that body's officers,’ Monell v. Dep't of Soc.

Servs. of City of New York, 436 U.S. 658, 690, (1978); (2)

conduct ordered by a municipal official with policymaking

authority, Pembaur v. City of Cincinnati, 475 U.S. 469, 483–84

(1986);11 (3) actions taken ‘pursuant to governmental ‘custom’

even though such a custom has not received formal approval

through the body's official decisionmaking channels,’ Monell,

436 U.S. at 690–691; . . . or (4) a ‘failure to train’ municipal

employees that ‘amounts to deliberate indifference to the rights

of persons with whom the [employees] come into contact,’ City of

Canton, Ohio v. Harris, 489 U.S. 378, 388, (1989).”12 Walker v.



11A “[p]laintiff could satisfy Monell's ‘policy, custom, or practice’
requirement by demonstrating ‘actions taken or decisions made by government
officials responsible for establishing municipal policies....’” Baity v.
Kralik, 51 F. Supp. 3d 414, 436 (S.D.N.Y. 2014) (quoting Albert v. City of
Hartford, 529 F. Supp. 2d 311, 329 (D. Conn. 2007) (citing Pembaur, 475 U.S.
at 483–84); see also Chin v. N.Y.C. Hous. Auth., 575 F. Supp. 2d 554, 561
(S.D.N.Y. 2008) (“[T]he acts and pronouncements of a single official may
constitute policy for which the municipality is liable if that official is
the ‘final policymaker’ in the area at issue.” (citing St. Louis v.
Praprotnik, 485 U.S. 112, 123 (1988) (plurality opinion), and Jeffes v.
Barnes, 208 F.3d 49, 57 (2d Cir.2000))).
12“The plaintiff must establish that the officials consciously disregarded a
risk of future violations of clearly-established constitutional rights by
badly-trained employees.” Jane Doe II v. City of Hartford, 2005 WL 2009051,
*5 (D. Conn. August 22, 2005).

                                     27
City of New York, 2014 WL 1259618 *2 (S.D.N.Y. March 18,

2014).    “Monell liability attaches only where an infringement of

constitutional rights is caused by a local government

policy.   Bellamy v. City of New York, 914 F.3d 727, 757 (2d Cir.

2019) (citing Outlaw v. Hartford, 884 F.3d 351, 372–73 (2d Cir.

2018)).

     At the outset, the court notes that Friend has failed to

state facts establishing that Gasparino was a policymaker.

Friend’s argues that Gasparino qualifies as a policymaker

because Stamford has no policy on the issue of setting bail and

Gasparino is authorized to make decisions with respect to bail.

He cites no law on point to support the proposition that

Gasparino, a police sergeant, was a “policymaker” with regard to

the issue of setting bail in the city of Stamford.   Garsparino

is not an individual with “substantial authority” regarding bail

setting procedures.

     To support his statement that Stamford “maintains

unconstitutional practices” with respect to setting bail, Friend

cites a lack of consistent procedures and training and guidance

for those officers making decisions on bail.   He does not cite

complaints, other than his own, that such unlawful practices

resulted in constitutional violations.   Stamford, for its part,

references the testimony of four officers with respect to

factors they typically consider in setting bail.   Stamford also

                                 28
references the obligation to set “reasonable bail” in Procedure

12013 and notes the requirements of basic and field training of

police recruits regarding processing arrestees and setting bail.

Officers thereafter learn about setting bail “on the job.”14

While there are only minimal written guidelines for setting

bail, Stamford has provided evidence that officers are trained

on the issue.    Although Friend disagrees with the amount or

extent of such training, he has failed to provide sufficient

evidence that “the need to act [was] so obvious, and the

inadequacy of current practices so likely to result in a

deprivation of federal rights, that the municipality or official

can be found deliberately indifferent to the need.”            City of

Canton v. Harris, 489 U.S. 378, 390 (1989).          He has not

identified “obvious and severe deficiencies” in Stamford’s

training that evidence “purposeful, rather than “negligent”

action.

      With respect to a lack of consistently applied procedures

regarding bail, Friend’s evidence is also lacking.            Although he



13Stamford Police Department Policy 120 “provides, in relevant part: ‘[t]he
Desk supervisor shall: . . . be responsible for setting reasonable bonds to
assure the prisoner’s appearance in court, as well as ensuring the court set
bonds are properly posted.”

14Friend’s response to this statement denies this fact and his denial simply
references pages 7-12 of his brief. This reference fails to cite to
“particular parts of materials in the record” or show “that the materials
cited” fail to support this fact. In short, he has failed to cite specific
evidence creating an issue regarding this fact. In fact, several of the
referenced pages of his brief are not at all relevant to this alleged fact.

                                     29
cites evidence that he was not questioned about his ability to

pay and that the booking officer did not review Gasparino’s

decision, he does not submit sufficient evidence of a policy or

custom that resulted in constitutional violations.   He also

fails to refute causation such that even if his rights were

violated, any such a violation was a result of Gasparino’s

failure to follow applicable policies and are not attributable

to any citywide “policy” or “custom.”   There is simply

insufficient evidence that in setting bail at $25,000, and

holding Friend for several hours, the city of Stamford violated

Friend’s constitutional rights “pursuant to a governmental

policy or custom” that was “sufficiently persistent or

widespread as to acquire the force of law.” Reynolds v.

Giuliani, 506 F.3d 183, 190, 192 (2d Cir. 2007).

                           CONCLUSION

     For the foregoing reasons, the plaintiff’s motion for

summary judgment (document 58) is denied and the defendants’

motions (documents 59 & 61) are granted.   The clerk is directed

to render judgment and close this case.

     It is so ordered this 29th day of September 2020, at

Hartford, Connecticut.

                                                /s/
                                    Alfred V. Covello
                                    United States District Judge



                               30
